Citation Nr: 1223032	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-36 147	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a dental disability, for compensation or VA outpatient dental treatment purposes.

2.  Entitlement to service connection for residuals of cold injuries, hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to August 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2008, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In February 2009 and July 2010, these issues were remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of service connection for residuals of cold injuries to the hands and feet is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required. 


FINDINGS OF FACT

It is not shown that the Veteran has a dental disability for which compensation is payable; he does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient treatment; there is no indication of a current dental disability that is a residual of a combat wound or other trauma in service.


CONCLUSION OF LAW

Service connection for a dental disability, for compensation purposes and/or for VA outpatient dental treatment purposes, is not warranted.  38 U.S.C.A. §§ 1110 , 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b ); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F 3d. 1328   (Fed. Cir. 2006). 

Letters in June 2003, August 2009, and January 2010 informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The June 2003 letter advised him to describe in detail the specific trauma that caused the loss of his front teeth.  He was further notified that VA did not pay compensation for a dental condition unless, in certain circumstances, it was caused by trauma in military service.  He was additionally notified that the VA Medical Center (VAMC) may be able to provide dental treatment for his condition and that a copy of the determination on his claim would be sent to the VAMC (for use in connection with any request for VA dental treatment).  A March 2006 letter provided notice regarding disability ratings and effective dates of award.  (See Dingess v. Nicholson, 19 Vet. App. 473   (2006)).  

The Veteran's service treatment records (STRs) are unavailable (which will be discussed in greater detail below).  His pertinent postservice treatment records have been secured.  He has not identified any pertinent records that remain outstanding. 

The Board has considered whether a VA examination or medical opinion is necessary. Under 38 C.F.R. § 3.159(c)(4) , an examination or opinion is necessary if the evidence of record is not sufficient evidence to decide the issue but: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease.  Here, there is no evidence of dental trauma in service, no medical evidence of missing teeth until many years after the Veteran's service, and no competent (medical) evidence that even suggests that there may be a nexus between any missing teeth and his service.  A medical opinion is not necessary to decide this claim, as such opinion could not establish there was a related disease or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the appellant's recitation of medical history).  Absent any competent (medical) evidence suggesting that the Veteran's missing teeth may be associated with his service, an examination for a medical nexus opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4) ; Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the "low threshold" standard as to when a VA examination is necessary outlined by the United States Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  VA's duty to assist is satisfied.  Accordingly, the Board will address the merits of this claim. 

Criteria, Evidence and Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

As the Veteran's STRs are unavailable VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215   (2005). While the Veteran claimed to have treatment for dental trauma in service while aboard the USNS General H. B. Freeman in April 1956, the Department of the Navy indicated that after an extensive search of the ship's records, they were unable to identify any documents showing the Veteran sustained a dental trauma in a fall aboard ship.  The Veteran indicated on multiple occasions that he had no STRs in his possession.  The National Personnel Records Center (NPRC) indicated in July 2003 that there were no Surgeon General Office (SGO) records.  Efforts to obtain records from alternate sources from which treatment records could be sought have been exhausted. 

In March 2003, the Veteran submitted a claim seeking service connection for a dental disability.  He asserts/has testified that he fell on the General H. B. Freeman in April 1956, sustaining tooth injury.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381 , 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 .  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150 , Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Board finds that the Veteran does not have a compensable dental disability.  He has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  He has alleged that the loss of his front two teeth is the result of falling down a ladder in service.  He testified at the videoconference hearing that a crown was placed in Okinawa in 1956.  As noted there are no STRS available and an extensive search of records of the USNS General H. B. Freeman, were negative for any documents showing he sustained a dental trauma in a fall aboard ship, and the Board finds his accounts of such injury self-serving, and not credible .   

VA outpatient treatment records dated in May 1968 show the Veteran wore a lower denture plate.  A September 1982 entry notes tooth #10 was sensitive to fluids because of a missing crown.  There are two conflicting reports dated in October 1982.  One entry reveals the Veteran had broken teeth due a motor vehicle accident in September 1982.  The other notes the Veteran reported that his left central number 9 tooth was broken in service.  X-rays of the jaw were negative.     

A July 1998 VA examination found that the Veteran's teeth were in poor repair.  VA outpatient treatment records dated in December 2002 note he had a dental disorder, not otherwise specified.  A February 2003 entry notes tooth bone loss and partial maxillary dentures.  In March 2003, it was noted that the Veteran's upper left two incisors were missing, but the rest of the teeth were in good repair and hygiene.  

Although the evidence of record shows that the Veteran has missing teeth, there is no evidence of irreplaceable missing teeth.  As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

Based upon the foregoing, the Board concludes that there is no basis in the law for the award of service-connection for compensation purposes for the Veteran's current dental condition.  He is not eligible for VA compensation as his current dental condition does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150 (outlined above).

The Court has held that a claim for service connection for dental compensation is also a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302   (1993).

The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes only.  Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161 . The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  Significantly, one-time dental treatment (Class II) is available for veterans, but limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b) .  Here, the Veteran was separated from service in August 1958; therefore, he is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of his separation.  The evidence includes VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, dated in December 1975 showing the Veteran claimed service trauma (front tooth knocked out).  A February 1976 letter to the Veteran in reference to his "claim for dental benefits" asked him to submit additional information in support of his claim, i.e. the full organizational designation and specific outfit to which he was assigned at the time of the injury.  He did not respond.  As the Veteran was discharged from service in August 1958, this would not amount to a timely application for outpatient dental treatment and he does not meet the requirements for VA dental care on a Class II basis.

Veterans having a service-connected not compensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c) ; 38 C.F.R. § 17.161(c). The significance of a finding that a dental condition is due to trauma in service is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment. 
38 C.F.R. § 17.161(c) .  As an initial matter, the Veteran does not contend, and the evidence does not show, that he ever served in combat.

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  A check of the ship's logs did not confirm the claimed service trauma or crown placement for missing teeth.  For the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566  (1997); see also Nielson v. Shinseki, 23 Vet. App. 56   (2009).

The Veteran's accounts of falling down a ladder in service and knocking out his two front teeth (interestingly in 1975 he claimed only one tooth was lost), are uncorroborated (See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence")), inconsistent, self-serving, and therefore not credible.  

Accordingly, service connection for a dental disability on the basis that such is due to dental trauma in service must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of evidence is against the claim, that doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a dental disorder for compensation purposes and/or for VA outpatient dental treatment purposes is denied.


REMAND

A review of the record found that the claim of service connection for residuals of cold injury to the hands and feet is not ready for appellate review.  As was noted above, the Veteran's STRs are unavailable.  Hence, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  Such duty includes searching for alternate source STRs and a heightened obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215   (2005).  

At the December 2008 videoconference hearing the Veteran testified that he was hospitalized at an Army Hospital in Inchon, Korea, from January to February 1955 for treatment of frostbite to his hands and feet.  Notably, the RO attempted to secure alternate source records of such treatment; however, the NPRC indicated that the request was too broad (and there was no follow-up after December 2009).  In January 2010, the RO made a formal finding as to the unavailability of STRs pertaining to treatment of frostbite.  The finding appears to be premature/based on a less than exhaustive search.  This was not a request for a search of morning reports or deck logs (though there was some confusion in the drafting of the request to NPRC), but a request for hospital records.  The Veteran has specifically limited the time frame for when the treatment took place to the months of January and February 1955.  Given the recent confusion in the record as to whether he served in Korea or simply aboard ship (which also needs clarification) and the varying medical opinions hinging on this single fact, another attempt to retrieve Inchon Army Hospital records of his treatment for frostbite is necessary. 

Accordingly, the case is REMANDED for the following: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should arrange for exhaustive development to secure alternate source records of the Veteran's treatment for frostbite of the hands and feet at the 8th Army Hospital in Inchon, Korea, in January and February 1955.   The Veteran was assigned to 612th Field Artillery Battalion.  If any additional information from the Veteran is needed for such development, he should be asked to provide such information.  If the records cannot be located, it should be so noted in the record (along with a description of the extent of the search), and the Veteran should be notified.  The RO should then undertake any further development suggested by any records received pursuant to these requests. 

2.  The RO should seek to confirm the Veteran's duties and assignments during his active military service by requesting the Veteran's Official Military Personnel File (OMPF).  If the records cannot be located, it should be so noted in the record (along with a description of the extent of the search), and the Veteran should be notified.

3.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


